t c summary opinion united_states tax_court judith k blomberg petitioner v commissioner of internal revenue respondent docket no 12250-13s filed date judith k blomberg pro_se john schmittdiel and christina l cook for respondent summary opinion marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case pursuant to sec_6015 petitioner seeks review of respondent’s determination to deny her relief from joint_and_several_liability for federal_income_tax for respondent determined an income_tax deficiency of dollar_figure in petitioner and her former husband’s federal_income_tax for and an accuracy- related penalty under sec_6662 of dollar_figure petitioner resided in minnesota when she filed her petition background some of the facts have been stipulated and are so found the stipulated facts and the facts drawn from stipulated exhibits are incorporated herein by reference petitioner graduated from law school in and is licensed to practice law in texas she currently works as a lifecourse care guide providing care to patients with limited life expectancies i sale of carnegie house from a date that the record does not disclose to date petitioner was married to don frederick russell in during the pendency of their divorce proceeding petitioner and mr russell sold a house pincite carnegie street houston texas carnegie house for dollar_figure million on date petitioner and mr russell entered into an agreement whereby net_proceeds of dollar_figure from the sale of the carnegie house would be divided as follows petitioner and mr russell would each receive dollar_figure the remainder would be placed in escrow for days and at the end of the 30-day period of the remainder would be paid to the trust account of beverly lord petitioner’s attorney and to the trust account of richard mintz mr russell’s attorney in date the escrow company disbursed dollar_figure to each of the attorneys ii divorce decree on date the harris county district_court of texas harris county district_court entered a final decree of divorce dissolving the marriage of petitioner and mr russell the decree provided that mr russell would receive the remaining carnegie house funds in the mintz trust account after certain payments including a dollar_figure payment to petitioner had been made the decree further provided failure to distribute said funds does not relieve don frederick russell of the obligation to pay judith kay russell the sum of dollar_figure with respect to petitioner and mr russell’ sec_2010 federal_income_tax liability the decree provided it is agreed that don frederick russell and judith kay russell shall be equally responsible for all federal_income_tax liabilities of the parties from date through date and each party shall timely pay percent of any deficiencies assessments penalties or interest due thereon the parties agree that nothing contained herein shall be construed as or is intended as a waiver of any rights that a party has under the innocent spouse provisions of the internal_revenue_code iii federal_income_tax return sometime around date petitioner began experiencing difficulty receiving mail at her houston address on date petitioner informed mr russell that he should use ms lord’s address instead of petitioner’s houston address to send mail to petitioner on date mr russell wrote to petitioner stating i t looks like we’re going to have some capital_gains_tax on the sale of the house according to mr russell’s advisers the costs basis for the house is the purchase_price plus improvements closing costs on purchase and sale including commissions etc mr russell then listed the purchase_price various improvements and closing costs totaling dollar_figure he calculated the gain by subtracting the adjusted_basis from the sale price of dollar_figure million and reduced the gain by the dollar_figure personal_residence exclusion to arrive at a taxable gain of pursuant to sec_121 and b taxpayers who file joint returns may continued dollar_figure on date petitioner replied you don’t have all the correct information and you appear to be missing about dollar_figure in improvements later that day petitioner provided mr russell with a list of home improvement costs stating there are many changes that need to be made and there should be no real capital_gain tax to be paid after years of ownership i think there are items we both forgot that would eliminate any remaining tax improvements are at a minimum at least dollar_figure per my above list your numbers need to be adjusted i am sure there are other items i have forgotten i think our tax should be zero as over years we would have had about dollar_figure a year in repairs and improvements not on the list that estimate of other improvements would eliminate the tax later that night petitioner provided mr russell with a second list of home improvement costs stating adds an additional dollar_figure to improvements i previously sent miscellaneous repairs over years that i have not remembered should eliminate the rest of the gain finally petitioner wrote to mr russell again that night stating if you add your list of dollar_figure plus those which i forgot to everything i sent the capital_gains are eliminated continued exclude from gross_income up to dollar_figure of gain from the sale_or_exchange of the taxpayers’ principal_residence the next morning mr russell wrote to petitioner stating got all of your comments will make changes petitioner replied reminding him to send her mail to ms lord because she was experiencing difficulty receiving mail at her houston address on date mr russell informed petitioner that a draft of the return had been delivered to ms lord’s office on date petitioner wrote to mr russell asking him to pick up the signed return and her share of the tax payment from ms lord’s office later that week petitioner continued i have no way of verifying some of the information you supplied so i am signing with the understanding that i cannot accept or reject your information as i do not have documentation to know what is accurate my share of the taxes i sec_50 of dollar_figure dollar_figure of which i have already paid dollar_figure per the tax_return my withholding so i owe dollar_figure and my check will be for that amount on date petitioner signed the return at ms lord’s office the return did not report any gain from the sale of the carnegie house at trial petitioner testified that she did not review the return because she was under extreme stress however in the light of the record we do not find credible petitioner’s assertion that she did not review the return and we need not accept her self-serving testimony see 112_tc_183 iv audit of return on date mr russell informed petitioner that he had received a notice from the internal_revenue_service irs regarding the sale of the carnegie house and that a response was due by date mr russell further informed petitioner that he was working with his accountant to resolve the issue on date mr russell asked petitioner to provide him with copies of any receipts that she had for improvements made on the house that same day petitioner replied to mr russell stating i have no receipts you need to get them for sic the contractors or companies that did the work i sent you the information you needed in prior emails you should be able to figure it out i am sure you can get the info you need on date petitioner asked mr russell not to contact her directly and to direct all future communications with her through her attorney on date petitioner informed mr russell’s accountant that ms lord no longer represented her petitioner did not however provide mr russell’s accountant with an alternate address at which she could be reached in a notice cp-2000 dated date respondent determined that petitioner and mr russell had failed to report gain of dollar_figure from the sale of the carnegie house in and that they were liable for an income_tax deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the notice informed petitioner and mr russell that if they paid their tax_liability in full by date they would owe dollar_figure pursuant to the notice and enclosed with a letter dated date mr russell sent the irs an dollar_figure payment representing his half of the deficiency and the accuracy-related_penalty the irs acknowledged mr russell’s payment in a letter dated date on date respondent mailed a notice_of_deficiency in which respondent determined an income_tax deficiency of dollar_figure and an accuracy- related penalty of dollar_figure for v payment of dollar_figure required by divorce decree on date ms lord informed mr mintz that petitioner had not received the dollar_figure payment required by the divorce decree subsequently on date mr mintz wrote a check to petitioner for dollar_figure which ms lord received on date on date petitioner attempted to deposit the check but it was rejected for insufficient funds on date mr mintz wrote a check to mr russell for the remaining carnegie house funds of dollar_figure we infer from the record that sometime between september and date mr russell successfully deposited his check on date petitioner filed a grievance against mr mintz with the state bar of texas’ office of the chief disciplinary counsel because he failed to pay her the dollar_figure required by the divorce decree on date the supreme court of texas accepted mr mintz’s resignation from the bar at that time mr mintz had three disciplinary matters pending against him also on date the supreme court of texas issued an order requiring mr mintz to pay petitioner restitution of dollar_figure as a condition for reinstatement on date mr mintz wrote to petitioner mr russell and ms lord apologizing for the missing funds and for mismanaging his practice mr mintz admitted that he had operated his practice with funds from his client trust account and further admitted that he had paid both business and living_expenses from that account mr mintz explained that while the funds had been in the client trust account when he wrote the dollar_figure check to petitioner in date there was a shortfall when she attempted to negotiate her check months later in or around date petitioner filed an enforcement action against mr russell and mr mintz in the harris county district_court to compel them to pay dollar_figure in a counterpetition mr russell sought among other things to compel petitioner to pay her half of the federal_income_tax deficiency and penalty in an order dated date the harris county district_court granted petitioner’s enforcement petition in part and entered judgment against mr mintz of dollar_figure plus accrued prejudgment_interest of dollar_figure postjudgment interest of and attorney’s fees of dollar_figure the court denied petitioner’s claim for relief against mr russell and also denied mr russell’s counterpetition as of the date of trial mr mintz had not made any payment on the judgment petitioner however was taking steps to collect on her judgment vi petitioner’s financial condition on or around date petitioner submitted to the irs a form_8857 request for innocent spouse relief in an exhibit enclosed with her request petitioner described her financial status as of date as follows assets debts townhouse automobile ira cash personal_property iowa property total dollar_figure big_number big_number big_number big_number big_number big_number credit card legal fees car loan total dollar_figure big_number big_number big_number petitioner claimed that she had monthly expenses totaling dollar_figure as of date in rejecting petitioner’s request for relief under sec_6015 respondent at trial petitioner testified that she had current cash holdings of dollar_figure concluded that petitioner would not suffer financial hardship if sec_6015 relief were denied discussion generally married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax reported or reportable on the return sec_6013 114_tc_276 sec_6015 however allows a spouse to obtain relief from joint_and_several_liability in certain circumstances sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax with respect to a joint_return sec_6015 provides that an eligible spouse may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 dealing with relief from joint_and_several_liability for taxpayers who are no longer married or who are legally_separated or no longer living together if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 petitioner does not argue that she is entitled to relief under sec_6015 or c but argues that she is entitled to relief under sec_6015 i the standard and scope of review in determining whether a taxpayer is entitled to equitable relief under sec_6015 we apply a de novo standard and scope of review 132_tc_203 petitioner bears the burden of proving that she is entitled to relief under sec_6015 see id see also rule a the commissioner has prescribed guidelines in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 for determining whether a requesting spouse qualifies for relief under sec_6015 this court considers those guidelines but is not bound by them in evaluating the facts and circumstances of a case see 136_tc_432 porter v commissioner t c pincite ii threshold conditions revproc_2013_34 sec_4 i r b pincite sets forth seven threshold conditions that a requesting spouse must satisfy to be eligible to submit a request for relief under sec_6015 the requesting spouse filed a joint federal_income_tax return for the tax_year or years for which relief is sought the requesting spouse does not qualify for relief under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and the liability from which relief is sought is attributable to an item of the nonrequesting spouse unless an exception applies an exception applies in any one of the following circumstances the item is attributable to the requesting spouse solely due to the operation of community_property law the item is only nominally owned by the requesting spouse unbeknownst to the requesting spouse the funds intended for the payment of tax were misappropriated by the nonrequesting spouse for the nonrequesting spouse’s benefit the requesting spouse establishes that he or she was the victim of abuse before the return was filed or the requesting spouse establishes that the nonrequesting spouse’s fraud is the reason for the erroneous item id sec_4 petitioner does not meet the seventh threshold requirement because the item giving rise to the deficiency is the gain from the sale of the carnegie house petitioner jointly owned the house with mr russell joined with him in selling the house and received half of the net_proceeds the gain from the sale of the house is therefore attributable to both her and mr russell moreover mr russell has already paid the irs his half of the deficiency and the penalty therefore the unpaid portions of the deficiency the penalty and the interest are properly attributable to petitioner petitioner attempts to avoid the above conclusion by claiming that she qualifies under the abuse exception of revproc_2013_34 sec_4 d i r b pincite petitioner alleges that a buse did exist during the marriage but not the type of abuse that is stated on the innocent spouse form the abuse exception requires that as a result of the abuse the requesting spouse was not able to challenge the treatment of any items on the return id see also deihl v commissioner tcmemo_2012_176 holding that the abuse exception did not apply where the requesting spouse failed to establish that she did not challenge the treatment of items for fear of retaliation by the nonrequesting spouse petitioner has not shown that the abuse she allegedly suffered prevented her from challenging the decision not to report gain from the sale on the joint_return although petitioner contends that she did not give mr russell her address because of safety concerns the record establishes that she asked mr russell to send correspondence to ms lord’s office because she was experiencing difficulty receiving mail at her houston address equally unconvincing is petitioner’s contention that she asked mr russell to cease email communication in date when the emails from him became threatening the record is devoid of any threatening emails from mr russell and we infer from their absence that none exist the record does not establish that petitioner suffered any abuse the record does establish however that petitioner actively intervened to convince mr russell that they had no gain from the carnegie house sale mr russell initially calculated taxable gain on the sale to be dollar_figure petitioner however repeatedly wrote to mr russell stating that any gain was eliminated by the repairs and improvements that they had made to the house these exchanges demonstrate that not only did petitioner challenge the tax treatment of the carnegie house sale but that the joint_return reflected her position on this record we find that petitioner does not satisfy the seventh threshold condition of revproc_2013_34 supra consequently we need not address the factors for determining equitable relief under revproc_2013_34 sec dollar_figure or i r b iii other arguments raised by petitioner although we give due consideration to the guidelines set forth in revproc_2013_34 supra our consideration of the guidelines does not prevent us from neither party argues that any of the other exceptions to the seventh threshold requirement applies in this case considering additional facts and circumstances and arguments in deciding whether the taxpayer is entitled to equitable relief under sec_6015 see pullins v commissioner t c pincite porter v commissioner t c pincite accordingly we address petitioner’s other arguments for relief petitioner argues that she was deprived of the opportunity to contest the deficiency amount because mr russell continued to send documents to ms lord after petitioner informed him that ms lord no longer represented her and because mr russell failed to send irs correspondence to her within three days of receipt as required by the divorce decree petitioner alleges that mr russell received an irs notice as early as date we do not find this argument to be persuasive for several reasons mr russell sent correspondence to ms lord at petitioner’s direction when petitioner informed mr russell that ms lord no longer represented her she did not provide him with a new address to which he should send future correspondence in addition the record shows that mr russell informed petitioner of the irs notice as early as date and on date asked her for any receipts in her possession that would support a higher adjusted_basis in the carnegie house although the record does not clearly establish whether mr russell timely sent a copy of the notice to ms lord petitioner has failed to prove that she was prejudiced by any alleged noncompliance at trial petitioner admitted that she was aware of the irs audit of the return and further admitted that she submitted information during the audit that contributed to a significant reduction in the original proposed deficiency moreover petitioner does not challenge the deficiency in this current proceeding accordingly we decline to award relief on this ground petitioner also argues that as of date she had paid dollar_figure in6 federal_income_tax through her withholdings and mr russell had made no payments the record shows however that petitioner had already taken her withholding into account in calculating how much of the tax_liability shown on the return she was required to pay excluding the current unpaid balance of the liability the record supports the inference that petitioner and mr russell each paid of the joint tax_liability shown on their return accordingly we decline to award relief on this ground petitioner contends that the harris county district_court has already ruled that the tax_liability provision in the divorce decree is not enforceable against her petitioner bases her argument on the court’s order entered date which denied mr russell’s counterpetition we do not interpret the harris the record establishes that petitioner’s withholding for was dollar_figure county district court’s summary denial of mr russell’s counterpetition to constitute its determination as to petitioner’s federal tax_liability we cannot discern from the record the reasons for the summary denial of mr russell’s counterpetition and will not infer from this action that the state court made any determination with respect to petitioner’s federal_income_tax liability finally petitioner argues that she is entitled to equitable relief under sec_6015 because she was never paid the dollar_figure to which she was entitled under the divorce decree while we are sympathetic to petitioner’s situation and understand her frustration the record establishes that she did not receive the money because mr mintz mismanaged his client trust account the record further establishes that mr russell received the remaining amount of the house sale proceeds after the dollar_figure had already been subtracted petitioner has failed to establish that mr russell was in any way responsible for or benefited from mr mintz’s financial improprieties we also note that petitioner has a judgment against mr mintz for the full dollar_figure she is owed under the divorce decree plus interest and attorney’s fees and she is taking steps to collect on that judgment petitioner has not established that mr mintz’s failure to pay the dollar_figure has caused her any financial difficulty or that a denial of relief under sec_6015 would result in financial hardship the record demonstrates that petitioner has sufficient assets to pay the unpaid balance of the tax_liability accordingly we decline to grant relief on this ground as well iv conclusion after considering all of the facts and circumstances and the parties’ arguments for and against relief we conclude that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 to reflect the foregoing decision will be entered for respondent
